DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                     			Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract  without significantly more. 
Subject Matter Eligibility Standard
	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
	Specifically, claim 1 is directed to a method.  Claim 11 is directed to a system. Each of the claims falls under one of the four statutory classes of invention.
	If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
	Claim 1 as an example recites :
receiving a request, the request indicating a predetermined amount of an unallocated position of a commodity of a selling entity;
transmitting a further request for a transfer of the unallocated position of the selling entity to a buying entity;

	generating, the tokens to be assigned to the selling entity, the tokens corresponding to the predetermined amount of the unallocated position of the selling entity indicated in the request and the tokens being added to a block according to the consensus operation; and
	transmitting data associated with the generating of the tokens and an ownership of the tokens to the selling entity.

Claims 2 and 12 are directed to providing an unallocated position being managed by a third entity which is similar to a data gathering function for the generating operation of claim 1.

Claims 4 and 14 identify an entity as predetermined recipients comprise the selling entity and the third entity which is not a step or process or function.

Claims 5 and 15 identify an indication of  the transfer of a commodity which is merely used for record keeping purposes which is neither function or computerized structure step.

Claims 6 and 16 recite the physical transfer of the commodity corresponds to a first value and the  predetermined amount of the unallocated position of the selling entity corresponds to a second value, the first value being greater than the second value which is not a computerized function.

Claims 9 and 19 are directed to the identifying of an entity, wherein the buying entity is a chartered trust company, wherein the selling entity is a commodity dealer, and wherein a third entity is a clearing member.



This concept falls into the category of functions of organizing human activities such as managing commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
         
	The independent claims recite the additional element of a “blockchain-based system on a plurality of distributed computer nodes”.  A blockchain is at least a computer in a network of computer that holds and generates records.  A blockchain is also a digital ledger of transactions that is duplicated and distributed across the entire network of computer systems on the blockchain.  Thus the claimed blockchain is noted to perform its generic functions.  
This additional element is not sufficient to amount to significantly more than the judicial exception because the claim does not effect an improvement to another technology or technical field, the claim does not amount to an improvement to the functioning of the processor or the server, and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.

The claim merely amounts to the application or instructions to apply the abstract idea on a computer, and is considered to amount to nothing more than requiring a generic computer system (e.g. a computer system comprising a generic database; a generic element for providing an internet store comprising a website; a generic element for receiving consumer input; a generic display on the website; and a generic element to allow the consumer to complete a purchase) to merely carry out the abstract idea itself. 


Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claim 1 is directed to an abstract idea.    

	The remaining independent claim 11 falls short the 35 USC 101 requirement under the same rationale applied to claim 1 above.

Claims 3, 7 and 8, 13, 17 and 18 recite a function of encrypting data and transmitting the encrypted data.  Data on a computer are usually encrypted for security purposes.  Hence, there is no impact on the abstract idea itself because it is implemented on the additional element of the blockchain as no features of the blockchain are being applied to the abstract idea to make it integrated into the practical application.

The dependent claim(s) when analyzed and each taken as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-14 and 18-20 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Molinari et al  (US Pub. No. 2017/0011460).
As per claim 1, Molinari et al disclose a system, method and computerized program product for allowing a user to buy/sell asset backed by tokens in a blockchain system.  See the abstract of Molinari et al.
Accordingly, Molinari et al teach or disclose:  receiving a request for tokens, the request indicating a predetermined amount of an unallocated position of a commodity of a selling entity(see paragraph [0052] and [0082]  of  Molinari et al.);  transmitting a further request for a transfer of the unallocated position of the selling entity to a buying entity (see paragraph [0084]  of  Molinari et al.); 
	receiving an indication of the transfer of the unallocated position from the selling entity to the buying entity; generating, using a blockchain-based system in which a consensus operation operating on a plurality of distributed computer nodes updates a distributed ledger in which multiple copies of the distributed ledger exist across the plurality of distributed computer nodes, the tokens to be assigned to the selling entity see paragraph [0041], 
the tokens corresponding to the predetermined amount of the unallocated position of the selling entity indicated in the request and the tokens being added to a block in the blockchain-base system according to the consensus operation (see paragraphs [0064]  -  [0065] of  Molinari et al); 

As per claims 2 and 12, Molinari et al teach the unallocated position being managed by a third entity or platform 150 of Molinari et al..  See paragraphs [0035]  to  -[0036]  of  Molinari et al. 

As per claims 3 and 13, Molinari et al disclose the generating of the data further comprises: encrypting the data to yield encrypted data; and transmitting the encrypted data to predetermined recipients (see paragraph [0088]  of  Molinari et al). 

As per claims 4 and 14, Molinari et al disclose the predetermined recipients comprise the selling entity and the third entity (see paragraph [0066]  of  Molinari et al). 
	As per claims 7 and 17, Molinari et al disclose the generating of the data further comprises: encrypting the data and the further data to yield encrypted data and encrypted further data; and transmitting the encrypted data and the encrypted further data to predetermined recipients (See paragraph [0069] , [0088] and [0094] to [0095] of  Molinari et al.). 
As per claims 9 and 19, Molinari et al disclose the buying entity is a chartered trust company, wherein the selling entity is a commodity dealer, and wherein a third entity is a clearing member.  (See paragraph [0071]  of  Molinari et al.).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molinari et al (US Pub. No. 2017/0011460).
As per claims 5 and 15, the teachings of Molinari et al are discussed above.  Molinari et 
al. do not  explicitly state an indicative of a physical transfer of the commodity from a third party to the  buying entity.  As per this limitation, it would have been obvious to one of ordinary skill in the art to note that if  the commodity is a natural resource, most likely the commodity is to be physically transferred to the new owner or buyer or seller if a physical possession of the commodity is desired or to be delivered. 	As per claims 6 and 16, the teachings of Molinari et al are discussed above.  Molinari et al do not explicitly state “the physical transfer of the commodity corresponds to a first value and the predetermined amount of the unallocated position of the selling entity corresponds to a second value, the first value being greater than the second value”.  It would have been obvious to 
As per these claimed limitations, it should be noted that in a financial transaction, multiple entities and a plurality of assets or commodities each representing or associated by a token or value may be contemplated or desired.  Assigning different values or tokens or ownership to a token would have been obvious to one of ordinary skill in the art to do.  As such, it would have been obvious to one of ordinary skill in the art when viewing Molinari et al to have a function or step of “generating further tokens to be assigned to the third entity, the further tokens corresponding to a difference between the first value and the second value; and generating further data which comprises third data corresponding to the generating of the further tokens and fourth data corresponding to a further ownership of the further tokens” in order to accommodate all involved entities with a desired token associated with a value of a commodity so as to proceed with a  given transaction thus making the system and method very attractive to buyers and sellers and issuers and the overall marketplace system.

Conclusion        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        

March 4, 2021